DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the large bore” in line 25. Claim 1 does not disclose “a large bore” prior to this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are rejected under the same grounds for being dependent on claim 1.
Claim 8 recites “the large bore” in line 22. Claim 8 does not disclose “a large bore” prior to this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 are rejected under the same grounds for being dependent on claim 8.
13 recites the limitation "the mix media and the outlet” in line 1. Claim 13 is dependent on claim 8 which does not disclose any mix media or an outlet. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under the same grounds for being dependent on claim 13.
Claim 17 recites the limitation “the first sealing member” in line 1 and “the second sealing member” in line 2 of the claim. Claim 17 is dependent on claim 15 which does not disclose a first and a second sealing member. Therefore, there is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites “the second sealing member” in line 1. Claim 18 is dependent on claim 15 which does not disclose a second sealing member. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected under the same grounds for being dependent on claim 18.
Claim 20 recites the limitation "the mix media and the outlet” in line 1. Claim 20 is dependent on claim 15 which does not disclose any mix media or an outlet. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 2, 5, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella et al. (“Ciavarella” hereinafter) (US PG PUB 2015/0102067) in view of Renfrew (US PG PUB 2013/0140330).
Regarding claims 1, 2, 8, 10, 15, and 17, Ciavarella teaches a foam-at-a-distance system (item 100, figure 1) comprising: 
a dispenser housing (figure 1); 
a spout (item 104, figure 1) located at an upper position and configured to dispense fluid on a user’s hand;
an outlet nozzle (item 125, figure 1);
a container (item 118, figure 1) retainable by the dispenser housing: 
a liquid pump portion (paragraph [0004]); 
an air pump portion (paragraph [0004]); 
wherein the liquid pump and the air pump are portions of a single pump (paragraph [0004]);
a liquid conduit (paragraph [0004]) extending upward from the liquid pump to a liquid inlet in the in the foam generator; and
an air conduit extending upward from the air pump to an air inlet in the foam generator (paragraph [0004]).
Renfrew teaches a foam generator (item 14, figure 1) having a suck-back mechanism located within the spout; 
the foam generator having a housing (item 3, figure 2); 
a piston (item 6, figure 1); the piston moving between a first position and a second position;

wherein liquid flowing in through the liquid inlet (item 10, figure 2) moves the piston in a first direction; 
wherein a biasing member (item 8, figure 2) moves the piston in a second direction that is substantially opposite the first direction; 
a first piston seal (seal around upper periphery of piston, figure 1), wherein the first piston seal allows liquid to flow past the first piston seal; wherein the liquid inlet is located upstream of the first piston seal; 
wherein an aperture (hollow stem, figure 2) in the hollow stem places the first mixing chamber in fluid communication with the interior of the hollow stem (figure 2);
wherein an air inlet (item 12, figure 2) is located downstream of the first piston seal; 
a second piston seal (seal around lower periphery of piston, figure 1) located downstream of the air inlet; 
the first sealing member reciprocates in a first diameter bore and the second sealing member reciprocates in a second diameter bore and wherein the second diameter is greater than the first diameter (figure 2);
a first mixing chamber located downstream of the first seal and upstream of the second seal (item 18, figure 2); 
a liquid (item 10, figure 2) inlet located upstream of the first seal;
an air inlet (item 12, figure 2) located downstream of the first seal and upstream of the second seal;

one or more mix media located downstream of the second mixing chamber, and an outlet (item 16, figure 2);
wherein movement of the second piston seal in a downstream direction decreases the mixing chamber volume and movement of the second piston seal in an upstream direction increases the volume of the mixing chamber and draws in fluid from the outlet (movement of the piston upwards increases the volume of the mixing chamber and movement of the piston downwards decreases the volume of the mixing chamber, figure 2)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Ciavarella by providing a foam generator of Renfrew where the foam generator is a single unit assembly containing all of the components in a small amount of space such that the foam generator can be securely positioned in the spout of a faucet. Furthermore, it would be obvious to place the foam generator of Renfrew with simple substitution to replace the foam generator of Ciavarella to build an efficient yet compact foam generator in the spout of the dispenser. 
Regarding claim 5, Ciavarella as modified by Renfrew teaches that the air inlet in the foam generating housing is located in a wall of the large bore (air inlet 12 is on the wall of the larger bore on the housing 3, figure 2).


Allowable Subject Matter
6.	Claims 3, 4, 6, 7, 9, 11-14, 16, and 18-20 (provided that they overcome the 112 rejections) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Friday (8 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/Vishal Pancholi/Primary Examiner, Art Unit 3754